Mr. President, I am pleased to greet and congratulate
you on your election, which will assure the success of
these debates. I am also pleased to greet Secretary-
General Kofi Annan, whose efforts to preserve peace
and promote solidarity among the world’s peoples are
recognized and appreciated.
My country, Bolivia, located at the heart of South
America, has just overcome, with sacrifice and
deprivation, a profound political crisis. The maturity
and the democratic spirit of my people led to a
transition period to ensure institutional continuity and
to initiate a process to legitimize, through a universal
vote, the election of the country’s authorities.
Furthermore, this process had as its goal to establish
governability and to reaffirm faith in the citizens’ right
to elect their Government and the parliamentary
representatives of their choice.
During the electoral process that Bolivia is
presently undergoing, a new design for a pioneer
nation in securing its liberty and independence will be
defined. The elections to take place at the end of this
year will bring about a new and unprecedented
political scenario, a process to carry out a constituent
assembly and the people’s decision to put into practice
regional autonomies that will lead to the establishment
of a new social contract oriented towards the
construction of a more organized country, forever
democratic, without exclusion, as required by the
Millennium Development Goals.
A well-known Colombian citizen advised us that
only with a new look to the past may we create the
possibility of another future; and only by looking
creatively at our world may we catch a glimpse of the
new type of order we ought to build. This vision is
5

shared by the peoples of Latin America and, of course,
by Bolivians. For some time, we have been united in
our effort to solve disputes by encouraging common
actions so that disputing countries may look for and
negotiate peaceful solutions to their differences.
It is also true that in this America with profound
democratic roots and ties of brotherhood and solidarity
among the peoples, there are still unresolved situations,
such as Bolivia’s landlocked status. At the beginning of
the twenty-first century, the people of Bolivia and
neighbouring countries should be capable of creating
spaces in which open dialogue can take place, without
prejudice, thereby allowing for solutions that look to
the future and are not based on positions anchored in
the past. We believe that it is essential to enter into
negotiations with a view to consulting, responding to
and serving mutual interests and reaching a definitive
solution that restores Bolivia’s sovereign access to the
Pacific coast. It is essential that we create an
environment of trust for negotiation and agreement for
that purpose.
Latin America is a region in which we dream
about freedom, hope for progress and the integration of
our peoples, although this requires constant renewal
and creativity on our part. I am convinced that we will
continue with the necessary task of attaining the
Millennium Development Goals set for 2015 and the
subsequent indicators for measuring social progress,
although in the case of Bolivia we may face difficulties
that will require us to focus on inequality and
exclusion, violent conflict, intolerance, unfair land
distribution, unemployment, extreme poverty and
malnutrition.
The Bolivian people fully agree that we need to
lay a foundation for ensuring progress with equity.
Thus, a global effort is required if we are to eradicate
poverty.
Although significant progress has been made with
regard to such indicators for sustainability, institutional
improvements and economic stability, the Government
of Bolivia is concerned about the deadlines that have
been set, and urges the international community to
consider putting in place better terms and conditions.
Harmony among peoples cannot be achieved fully
in a world in which security is put to the test every day
by terrorist threats against innocent people and against
the systems chosen by peoples who cherish the
conviction that the only way of safeguarding mutual
respect and harmony in society is through the exercise
of democracy. Bolivia condemns terrorism and is
actively combating that scourge afflicting humankind.
Our Organization, which is committed to
promoting the civilized coexistence of the peoples of
the world, is 60 years old. Founded by 45 States, it
now has 191 Members, which support and put into
practice the guiding principles of our global
community. A world without the United Nations is
unthinkable in either theory or practice, for it is
guiding us towards a common destiny and away from
such current tribulations as poverty, terrorism and
violence.
Bolivia recognizes that, throughout the 60 years
of this Organization’s life, it has benefited from
valuable cooperation efforts. Indeed, certain problems
are shared by many countries. Thus international
cooperation cannot be considered merely an act of
solidarity. Cooperation must be a pillar of peace, since
one of the threats that we are facing is increasing
inequality leading to the marginalization of vast sectors
of our societies. This brings dissatisfaction, which
frequently gives rise to dangerous social tensions.
It is not merely a question of achieving apparent
economic stability. Rather, we must significantly
improve quality of life indices, both out of basic
respect for human rights and because of the need for
equity and justice.
Bolivia reaffirms its commitment to the principles
of the United Nations, to peace and to democratic
institutions. We believe that the United Nations is the
highest forum for universal interaction among
countries and individuals, and we also believe that its
institutions and entities must be adapted and reformed
if it is to achieve its objectives.
The interrelationship between development,
security and human rights within a framework of
democratic values is an expression of today’s
interdependent world, and of multilateralism, which
reaffirms the leading role of the United Nations and
our ongoing determination to promote social progress
and to improve living standards within a broader
concept of freedom. In this context, Bolivia believes
that the recent commitment made at the world summit
to adopt, in the near future, a United Nations
declaration on the rights of indigenous peoples will
encourage social integration and peaceful national
coexistence.
6

Bolivia is sincere in its determination to achieve
peace, solidarity and the well-being of all, to protect
the rule of law and to secure justice and liberty.
Ultimately, we are guided by democracy — a system
that can be improved upon, and a way of life.